Citation Nr: 0629227	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, for purposes of an award of VA disability 
compensation benefits.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a separate rating for urinary urgency and 
incontinence, secondary to diabetes.

5.  Entitlement to a separate rating for abdominal pain and 
constipation, secondary to diabetes.

6.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left ring finger, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1969.

In October 2003, the RO, in pertinent part, granted service 
connection for Type II diabetes mellitus with peripheral 
neuropathy of the upper and lower extremities, cataract 
formation, and erectile dysfunction, and assigned a 10 
percent evaluation therefor.  The veteran initiated an 
appeal, challenging the sufficiency of the assigned 
evaluation.  In July 2004, while the appeal was pending, the 
RO increased the rating for diabetes to 20 percent and 
assigned four, separate 10 percent ratings for peripheral 
neuropathy of the upper and lower extremities.  Thereafter, 
the veteran took action to perfect an appeal with respect to 
each of the assigned evaluations.

In August 2004, the RO, among other things, granted service 
connection for urinary urgency/incontinence and abdominal 
pain with constipation as secondary to diabetes.  The RO 
found that those conditions were not compensable so as to 
warrant separate ratings under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note 1.  The RO also denied service connection for 
"dental problems."  The veteran initiated an appeal of 
those determinations and, after receiving a statement of the 
case (SOC), took action to perfect the appeal.

In March 2005, during a hearing held at the RO, the veteran 
indicated that he was satisfied with the 20 percent rating 
assigned for diabetes, and did not wish to pursue an appeal 
of that issue.  Subsequently, in May 2006-after the RO 
granted service connection for bilateral carpal tunnel 
syndrome and increased the evaluations for neurological 
impairment of the left and right upper extremities to 20 and 
30 percent, respectively-he indicated that he wished to 
withdraw from appeal the issues pertaining to the evaluation 
of the peripheral neuropathy of his upper extremities.  
Consequently, these issues are no longer part of the present 
appeal.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2005).

As to the issues remaining on appeal, the Board notes that 
veteran clarified in his substantive appeal, received in 
February 2006, that the "dental condition" for which he is 
seeking service connection is periodontal disease.  It is not 
entirely clear from the record whether he seeks to establish 
service connection for purposes of VA compensation or 
treatment, or both.  The Board notes, however, that a 
deferred rating decision, dated in April 2005, shows that the 
RO has referred the matter of his eligibility for treatment 
to the VA outpatient dental clinic in Columbus, Ohio; the 
entity that has jurisdiction over the matter.  See 38 C.F.R. 
§ 17.161.  Presently, there is nothing in the claims file to 
show that the dental clinic has made an adverse determination 
as to such eligibility, or that an appeal has been taken with 
respect to any such determination.  Accordingly, and for 
purposes of clarity, the Board has characterized the dental 
claim currently on appeal as set forth above, on the title 
page.

With respect to the last issue listed on the title page-
pertaining to residuals of a gunshot wound to the left ring 
finger-the Board notes that the RO, by its August 2004 
decision, denied the veteran's claim for an increased rating 
for that disability.  The veteran was notified of the RO's 
determination on the matter, and a timely notice of 
disagreement (NOD) was received.  Thereafter, in December 
2005, the RO increased the rating for the disability to 
10 percent, effective from the date of his claim for 
increase.  However, the veteran did not withdraw his prior 
NOD as to increased rating.  Indeed, he continued to press 
the issue.  Under the circumstances, he is entitled to an SOC 
addressing his entitlement to a rating in excess of 
10 percent.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed an NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  This matter is 
discussed in further detail, below.

Finally, the Board notes that the veteran has indicated that 
he has suffered injuries to his left knee and back as a 
result of service-connected peripheral neuropathy.  See, 
e.g., Letter from the Veteran to the RO, dated June 23, 2004.  
In addition, during a hearing held before the undersigned in 
May 2006, his representative asked that he be permitted to 
offer testimony on the issue of his entitlement to an 
increased rating for the neurological disorders affecting his 
upper extremities.  Presently, it is not entirely clear 
whether the veteran is actually seeking service connection 
for disabilities of the left knee and back, as secondary to 
peripheral neuropathy, or whether he is seeking an increased 
rating for the neurological disorders affecting his upper 
extremities.  If he is, he and his representative should 
notify the RO of that fact so that the claims can be 
adjudicated.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for periodontal 
disease, for purposes of an award of VA disability 
compensation benefits.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.


FINDING OF FACT

Periodontal disease is not a disability for which VA 
compensation may be paid.




CONCLUSION OF LAW

The claim for service connection for periodontal disease, for 
purposes of an award of VA disability compensation benefits, 
lacks legal merit.  38 C.F.R. §§ 3.381, 4.150 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is well established that periodontal disease is not a 
disability for which VA compensation may be paid.  See, e.g., 
38 C.F.R. §§ 3.381(a), 4.150, Diagnostic Code 9913 (Note) 
(2005); Byrd v. Nicholson, 19 Vet. App. 388 (2005).  
Accordingly, to the extent the veteran is seeking service 
connection for periodontal disease, for purposes of an award 
of VA disability compensation, his claim lacks legal merit 
and must be denied.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994) (where it is the law, and not the evidence, that 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  No further notice or 
development is necessary as to this particular claim.


ORDER

The claim for service connection for periodontal disease, for 
purposes of an award of VA disability compensation benefits, 
is denied.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2005).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

On the veteran's application for benefits, received in June 
2003, he indicated that he had been treated for diabetes-
related disorders by James LeSar, M.D., and Brian Higgins, 
D.O., among others, since June 2001.  Documents in the claims 
file, dated in September 2004, June 2005, and March 2006, 
indicate that he has also received relevant evaluations 
and/or treatment from Dr. Michael Meagher (in April 2004), 
Dr. Craig B. Liden (since 2001), Dr. Steven M. Nash (in March 
2005), and Dr. Ralph R. Romaker (beginning in or around the 
first part of 2006).  It appears from the materials of record 
that the veteran, in June 2003, provided releases for the 
records from Drs. LeSar and Higgins.  (Though such releases 
are not in the claims file currently.  See Statement in 
Support of Claim, dated August 12, 2003).  The record also 
shows that he provided releases for Drs. Nash and Romaker in 
March 2006.

Presently, the veteran's claims file contains letters from 
Drs. LeSar, Liden, Nash, and Romaker.  The claims file also 
contains a couple of items from Dr. Higgins (a copy of an 
August 2002 EMG report, and a letter dated in June 2003), and 
a report from a Dr. Robert H. Wyatt, dated in September 2004, 
which contains an apparent "summary" of the April 2004 
evaluation by Dr. Meagher.  However, no actual clinical 
records have been obtained from Drs. LeSar, Liden, Nash, 
Romaker, or Meagher, and it appears that the records from Dr. 
Higgins are incomplete.  (As noted above, the veteran 
reported beginning treatment with Dr. Higgins in June 2001.)  
The clinical records from these physicians would clearly be 
relevant to the adjudication of the veteran's remaining 
claims.  Accordingly, and because it does not appear that the 
RO has heretofore made any effort to procure them, a remand 
is required.  38 C.F.R. § 19.9 (2005).

A remand is also required in order to have the veteran re-
examined.  The record, as it stands, contains some 
information which suggests that the veteran may be entitled 
to higher ratings for certain of his disabilities.   However, 
the veteran's assertions notwithstanding, the record does not 
contain all of the information necessary to a full and proper 
adjudication of his claims.  It is not entirely clear, for 
example, which of the nerves in the veteran's lower extremity 
are affected by peripheral neuropathy, and to what extent.  
Nor is there adequate information in the record as to the 
nature and relative severity of his diabetes-related 
genitourinary and gastrointestinal dysfunctions.  The Board 
finds, therefore, that re-examination is necessary.  See, 
e.g., 38 C.F.R. § 3.327(a) (2005) (indicating that re-
examinations are generally required if evidence indicates 
that the current rating may be incorrect).  The veteran is 
hereby notified that it is his responsibility to report for 
the examinations scheduled in connection with this REMAND, 
and to cooperate in the development of his case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of his claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).

Finally, as noted above, the veteran has filed a timely NOD 
with respect to the matter of his entitlement to an increased 
rating for residuals of a gunshot wound to the left ring 
finger.  See Introduction, supra.  To date, however, no SOC 
as to this issue has been furnished.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the United States Court of Appeals 
for Veterans Claims (Court) held that when an appellant files 
a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
issue for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide new releases 
for all relevant records of evaluation 
and/or treatment, including all relevant 
clinical records, in the possession of Drs. 
LeSar, Liden, Nash, Romaker, Meagher, and 
Higgins, and any other private care provider 
who might possess new or additional 
information relevant to his claims.  If he 
does so, assist him in obtaining the 
evidence identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any additional evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a neurological examination of 
his lower extremities.  After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner should indicate, with respect to 
each lower extremity, whether any or all of 
the following nerves are affected by 
diabetic peripheral neuropathy: (1) sciatic, 
(2) external popliteal (common peroneal), 
(3) musculocutaneous (superficial peroneal), 
(4) anterior tibial (deep peroneal), (5) 
internal popliteal (tibial), (6) posterior 
tibial, (7) anterior crural (femoral), (8) 
internal saphenous, (9) obturator, (10) 
external cutaneous nerve of the thigh, and 
(11) ilio-inguinal.  For each affected 
nerve, the examiner should indicate, with 
respect to each lower extremity, whether the 
impairment is in the nature of a neuritis, a 
neuralgia, and/or paralysis.  If paralysis 
of any nerve is identified, the examiner 
should indicate whether the paralysis is 
complete or incomplete and, if it is 
incomplete, whether the incomplete paralysis 
is best characterized as mild, moderate, 
moderately severe, or severe.  The examiner 
should also note, with respect to each lower 
extremity, whether there is any loss of 
reflexes, muscle atrophy, or sensory 
disturbances; whether there is pain and, if 
so, whether it is dull and intermittent or 
constant and occasionally excruciating; 
whether active movement of muscles below the 
knee is possible; whether flexion of the 
knee is weakened by neurological impairment; 
whether the foot dangles and drops, and 
whether it can be dorsiflexed, plantar 
flexed, and abducted; whether adduction or 
eversion of the foot is weakened or 
impossible; whether the first phalanges of 
the toes are drooped; whether the proximal 
phalanges of the toes can be extended 
(dorsal flexion); whether the toes can be 
flexed and separated; whether there is 
paralysis of all muscles in the sole; and 
whether anesthesia covers the entire dorsum 
of the foot and toes.  A complete rationale 
for all opinions should be provided.

3.  Also arrange to have the veteran 
scheduled for an examination of his 
genitourinary tract.  After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner should indicate whether the veteran 
has urinary incontinence requiring the 
wearing of absorbent materials and, if so, 
the frequency with which the materials must 
be changed; whether the veteran has urinary 
frequency and, if so, how often he 
ordinarily voids during the day, and how 
many times he ordinarily awakens at night to 
void; and whether he has obstructed voiding 
(hesistancy, slow or weak stream, or 
decreased force of stream) and, if so, 
whether he has recurrent urinary tract 
infections secondary to obstruction; whether 
he has markedly diminished peak flow rate 
(less than 10 cc/sec), whether post void 
residuals are greater than 150 cc, and 
whether intermittent or continuous 
catheterization is required; and whether he 
has stricture disease and, if so, how often 
the disease requires dilatation.  A complete 
rationale for all opinions should be 
provided.

4.  Arrange, in addition, to have the 
veteran scheduled for an examination of his 
gastrointestinal tract.  After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner should indicate whether the veteran 
has episodes of bowel disturbance with 
abdominal distress and, if so, how 
frequently they occur; and how frequently he 
experiences diarrhea and/or constipation.  A 
complete rationale for all opinions should 
be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claims for higher initial 
ratings for peripheral neuropathy of his 
lower extremities, and on his claims for 
separate ratings for urgency/incontinence 
and abdominal pain with constipation, 
secondary to diabetes.  In so doing, 
consider the specific nerves of the lower 
extremities that are medically identified as 
being affected by diabetic peripheral 
neuropathy, and all appropriate neurological 
diagnostic codes.  Also consider whether 
"staged" ratings are warranted pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If any benefit sought remains 
denied, issue a supplemental SOC (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
summary of the evidence that has been added 
to the claims file since the time that the 
last SSOC was issued in December 2005, and 
any additional diagnostic codes deemed 
applicable.

6.  Unless the claim is resolved by granting 
the benefits sought or the NOD is withdrawn, 
furnish an SOC to the veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
veteran's entitlement to an increased rating 
for residuals of a gunshot wound to the left 
ring finger.  This issue should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


